

116 HR 7189 IH: Operation Overlord Study Abroad Program Act of 2020
U.S. House of Representatives
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7189IN THE HOUSE OF REPRESENTATIVESJune 11, 2020Mr. Tipton (for himself and Ms. Sherrill) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo establish a youth study abroad program in the Department of State for United States secondary school students to study in Normandy, France, to learn about the relationship between the United States and France, the World War II military operation known as Operation Overlord, and for other purposes.1.Short titleThis Act may be cited as the Operation Overlord Study Abroad Program Act of 2020. 2.FindingsCongress finds the following:(1)The United States and France have shared close cultural, economic, social, and diplomatic relations since 1776 when French forces supported the American Colonies during the Revolutionary War to gain freedom from Great Britain.(2)World War II cemented this positive relationship between the United States and France. (3)On June 6, 1944, the United States, as a member of the Allied Forces, led the military operation known as Operation Overlord.(4)Operation Overlord consisted of a series of prolonged parachute and glider landings, large naval bombardments, massive air attacks, and amphibious landings on the beaches of Normandy known as Utah, Omaha, Gold, Juno, and Sword.(5)Over 2,000,000 military service members of the Allied Forces landed in France during Operation Overlord, which resulted in approximately 226,000 casualties. Of those casualties, approximately 153,000 were injured, and 72,000 were either killed or declared missing in action.(6)Operation Overlord resulted in a victory for the Allied Forces as they forced Nazi Germany to withdraw from Normandy and move eastward toward Paris.(7)June 6, 2020, is the 76th anniversary of the start of Operation Overlord.3.Sense of CongressIt is the sense of Congress that—(1)the United States owes to the generation of Americans known as the Greatest Generation an immense level of respect and gratitude for risking their lives by serving in the Allied Forces to defeat Nazi Germany;(2)it is vital that the stories of the men and women who fought in Operation Overlord are not forgotten, allowing our youth to remember some of the greatest acts of heroism recorded in human history; and(3)the United States hopes to maintain strong ties with the Government of France and ensure the lessons learned from Operation Overlord are not forgotten.4.Operation Overlord academic study abroad program(a)In generalThe Secretary of State, in cooperation with the Government of France, may establish in the Department of State a 2-week academic study abroad program (referred to in this section as the study abroad program), during either the month of July or August, in Normandy, France, for eligible individuals to learn about the historical relationship between the United States and France by— (1)attending a secondary school or post-secondary school in France for the duration of the study abroad program with academic course work emphasizing—(A)the history, constitution, and political development of France; and(B)the relationship between the United States and France during World War II, focusing on the military operation known as Operation Overlord; and(2)visiting historical sites.(b)Eligibility(1)In generalTo be eligible to participate in this study abroad program, an individual shall—(A)be a citizen of the United States between 16 to 18 years of age;(B)be a freshman, sophomore, or junior at the time such individual submits an application for participation in the study abroad program;(C)have an overall grade point average of at least 2.8 on a 4.0 scale at the time of the submission of the application; (D)provide at least 1 letter of recommendation from a secondary school teacher who knows the individual;(E)agree to participate in the presentation under subsection (f);(F)either be enrolled in, or have completed, at least one college preparatory history course; and(G)satisfy any other qualifications the Secretary of State determines appropriate.(2)PreferencePreference for participation in the study abroad program shall be given to individuals who speak the French language conversationally.(c)Selection(1)Number of eligible individualsThe Secretary shall select not more than 100 eligible individuals for participation in the study abroad program from a compiled list of eligible individuals nominated by United States Senators pursuant to paragraph (2).(2)Nomination by SenatorsEach United States Senator shall nominate and submit to the Secretary the name of one eligible individual from their State to participate in the study abroad program. (d)Use of fundsFunds donated pursuant to subsection (h) and appropriated under subsection (i) to carry out the study abroad program shall be used for the following purposes:(1)Room and board.(2)Round trip international airfare, including airport transfers. (3)Entrance fees to all sites, museums, and historic attractions.(4)Transportation while outside of the United States.(5)Any tuition and academic materials required by the host secondary school or post-secondary school in France.(6)Gratuities to guides, drivers, porters, and servers.(7)Backpack, luggage tags, and customized name badge.(8)Pre-tour required readings and books.(e)ApplicationTo be eligible to participate in the study abroad program, an eligible individual shall submit to the Secretary of State an application at such time, in such manner, and containing such information as the Secretary of State may require.(f)Presentation(1)In generalAs a condition on participation in the study abroad program, not later than 2 months after the study abroad program has concluded, each individual participating in the study abroad program under this section shall present to one history teacher from their school a 30-minute presentation on their study abroad experience.(2)Verification requiredNot later than 30 days after the completion of the presentation required under paragraph (1), each individual participating in the study abroad program under this section shall submit to the Secretary—(A)a digital copy of all presentation materials used by the individual for purposes of the presentation; and(B)a letter signed by a history teacher who witnessed the presentation.(g)Annual report(1)In generalNot later than 90 days after the conclusion of the scholarship program each year, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on the study abroad program.(2)Matters includedEach report required under paragraph (1) shall include information relating to the following:(A)The implementation of the study abroad program.(B)A financial report, including—(i)the number and amount of charitable contributions to the study abroad program; and(ii)a comparison of such contributions from the preceding year of the study abroad program. (C)The number of participants.(D)The names and locations of the secondary schools and post-secondary schools in France attended by the participants.(E)A description of the academic curricula.(F)A description of any other activities the participants carried out during their participation.(h)Acceptance and use of donationsThe Secretary of State may accept and use donations to carry out the study abroad program. Amounts received by the Secretary of State in the form of donations shall be expended prior to the use of funds appropriated under subsection (i). The Secretary of State may reject a gift under this section when the rejection is in the interest of the Government.(i)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out the study abroad program for each of fiscal years 2021 through 2025.